Lacy, J.,
dissenting, said:
A chancery suit having been instituted in the circuit court of Clarke county for the purpose of subjecting the lands of one Josiah TV". Ware, to sale to satisfy the liens thereon, by Bobbin and others, creditors of the said Ware, on the 26th day of August, 1873, the said Ware made a sale of certain lands belonging to him to Benjamin Starkey, at an agreed price. The sale was to be on a credit of one, two, three, four, five and six years, and the bonds to be made payable to the commissioners of the court alreadj’ appointed in the said suit of Dobbin v. Ware to sell the land in question; the agreement was reduced to writing, and signed by the parties. On the 10th day of September, following, the six bonds were executed by Starkey, for $616.50 each, payable respectively 26th day of August 1874, 1875, 1876, 1877, 1878 and 1879. The following is the first bond:
“ On the 26th day of August, 1874, I bind myself, my heirs, &c., to pay to F. W. M. Holliday, S; J. C. Moore, A. McDonald and A. Moore, Jr., commissioners in chancery in the suit of *207Dobbin and Ware, the sum of six hundred and sixteen dollars and fifty cents (§616.50), with six per cent, interest from date above, until paid, homestead exemption waived.
“Witness my hand and seal, September 10th, 1873.
“BeNjamiN Starkey. [Seal.]”
The other bonds are like the first, payable as stated above, and were secured by a trust-deed on the land in question, which was conveyed by Ware to Starkey. This sale was reported to the court and confirmed in the suit of Dobbin v. Ware. The bonds drawn payable to the special commissioners were by the court directed to be collected by A. Moore, Jr., as receiver, and the proceeds were ordered to be applied to the payment of the debts of Ware. The court, in that suit, then proceeded to ascertain the amount of the debts of Ware, to be provided for by further sales of Ware’s lands, after applying the proceeds of the Starkey bonds. In fixing the amount of the bonds to be applied to the debts, the commissioner of the court discounted the bonds upon the ground that they bore no interest until maturity. The receiver of the court collected the bonds as if they bore no interest until maturity. Starkey paid one of the bonds, and in June, 1875, sold the land to the appellee, W. I>. Clagett, subject to the then existing liens thereon. Clagett paid the remaining purchase-money to Starkey on the first day of February, 1880.
In April, 1882, this suit was instituted by AVare against Starkey, Clagett and A. Moore, Jr., general receiver, and Neill, trustee, in the trust-deed, the object of which is to obtain interest on the six bonds cited, and set forth above from their date to their maturity — that is, one year’s interest on one bond, two years’ interest on the second, and so on.
It will be remembered that the bonds were executed on the 10th day of September, 1873, in pursuance of a written agreement executed August 26th, 1873; that the date of maturity of each bond was made to conform to, or refer to, the agree*208ment of August 26tli, although the bonds were dated September 10th — thus, the first bond maturing in one year. It provided thus on the 26th day of August, 1874, it was to be paid, one year from the date of the agreement — not one year from the date of the bond — and with this all the bonds corresponded. But the said agreement provided that the bonds should carry interest from date, and it was and is contended that, although the bonds declare upon their face that they shall bear interest from the date above, the date of their maturity respectively being written above, yet that, by the agreement of the 26th of August, they were to carry interest from date, the provision in the agreement must prevail. On the other hand, it is insisted that, as the said agreement is interlined, the words “from their date” being written between the lines; that the contract has been altered, and that the bonds must be taken as the evidence of the debt, and the ascertainment of its amount, by the mutual conduct of the parties, the one in executing, the other in accepting and collecting them. Many depositions have been taken in the cause. Ware, the vendor, then living, has testified; Starkey, Clagett, A. Moore, Jr., S. J. C. Moore and others have testified. An expert in handwriting has been employed to give evidence concerning the altered contract, or rather the apparent alteration in the contract; and the cause coming on the 24th of May, 1884, the circuit court dismissed the bill of the plaintiff, and ordered that the special commissioners appointed in the suit of Dobbinv. Ware execute a release deed to Clagett, releasing the Starkey trust-deed.
Whereupon the appellant applied to this court for an appeal, which was allowed July 7th, 1884.
The first question raised by the appellees here, the defendants in the circuit court, is that the bonds having been taken payable to the special commissioners in the suit of Dobbin v. Ware, having béen reported to the court, and the sale approved, and the bonds collected by the court, in accordance with the report of its commissioner, and the proceeds distributed among the *209creditors of Ware according to their claims — that the question raised by this suit has been finally settled in that suit, from which no appeal has been taken. It is contended on the other hand that the question at issue here as to interest on the Starkey bonds, between their date and maturity, was not raised before the court in the suit of Dobbin v. Ware in such a manner as would enable the court to decide the question, and that it was not decided in that suit. That while the report of the master of October, 1874, in that cause set forth the bonds, and ascertained their present value,' discounting the interest before maturity — that nothwithstanding the fact that this report was confirmed by the court — yet the question as to interest on these bonds was not referred to this commissioner by the court, but was reported by the commissioner upon request; and Lord Bacon is cited as saying that if a master reports as to matter which is not referred to him, his report, so far as relates to that matter, is a nullity (2 Ban. Ch. Pr., page 1296), which is true as to impertinent matter, and the same will be disregarded by the court, which deals only with matters pertinent to the inquiry in hand. Generally speaking, it is the duty of the master to meet all the difficulties that may arise in the discharge of his official duty. In some way or other he must so provide as that all the accounts and inquiries directed by the decree shall be fully taken — at least, it is the master’s duty to go on with them until he finds a difficulty arising from want of sufficient powers, and then an application must be made to the court, either by the' master or the parties, to do that which is necessary to supply the defect of his authority. 2 Ban. Ch. Pr., page 1298. In this State it is the practice for the master to make report where matters of account have been referred to him with any matter specially stated deemed pertinent by himself, or which may be required by any person interested to be so stated; and with reference to a large class of accounts he is expressly so required by statute — chapter 128, section 2, Code of Virginia 1878.
*210Under the decree of May, 1874, the commissioner was required to audit and report to the court any further liens on said 'Ware’s land, that might be produced before him. In making this report of liens, the commissioner, deducted from their aggregate the amounts which had been paid in various ways, so as to show to the court, the amount of unpaid liens which would have to be provided for in the suit, which was the direct object of the suit, and these bonds and the McClellan bonds, having been received by the court, were reported as payments; and in so reporting them, it was necessary to state their aggregate amount as of that date, which was done, rating them as upon their face they appeared as bearing interest upon their maturity. If he erred in this statement, his report was open to exception and correcdon by the court; but this was not done; his report was received and acted on without exception and the bonds collected by the court, and the proceeds distributed.
But this is not all. On the 3rd day of November, 1874, Ware, not excepting to the report just mentioned, filed his petition in the cause, seeking to restrain the further sale of his land, alleging, among other things, as follows: “Your petitioner avers that by the true contract and understanding between him, said Starkey, and McClellan, the said bonds were to bear interest from their respective dates, and he prays that the decree of October term, 1874, in so far as it allows interest against him, may be revimed.” To this petition I find no reference in the opinion of the majority, and it is held that Ware is not precluded by anything in that suit. This' petition was rejected, and he did not appeal (this being in. the year 1874), but acquiesced until the bonds were all collected, and the proceeds distributed, and then, in 1882, he institutes this suit, and seeks to have this same relief. His application in this suit comes too late, the matter having been decided against him in the suit of Dobbin v. Ware, in a court of competent jurisdiction, his remedy if any, is in that suit, by appeal to correct any error therein, to his injury. And his bill in this suit was properly dismissed.
*211It is not necessary to discuss tbe question of interest on the bonds as raised in this case, but a simple inspection of the bonds, will clearly and unmistakably show that the obligor in the bond, agreed to pay interest only from maturity, the date of the maturity of the note was written in the first line, and the agreement was written in the body of the bond, to pay interest from that date, and that question was correctly so decided by the circuit court in this suit, as well as in the suit of Dobbin v. Ware, and I am of opinion to affirm the decree of the circuit court .in this cause, appealed from.
As to the expert’s testimony in this case, without any general comment as to expert testimony, except to say 'that, it is often most useful in illuminating the path to truth and justice, and in the hands of discriminating tribunals of justice, is often the only method by which covert criminal acts can be unearthed and exposed, and the undenied fact that experts are sometimes mercenary and sold for a price, is no argument against such testimony in any case where it has been valuable, and not corrupt. But in this case, no expert was required to detect the fact that a bond carried interest from a date expressly set out and declared on its face in plain words.
If one date is at the beginning of the first line of the bond, and the date of its execution at the end of the. last line, and it is expressly declared in the bond that it shall carry interest from the date above, that is plain enough without the aid of any expert, as the circuit court decided in a suit between all these same parties nine years before. The obligee or his as-signee instituted that suit, and as the contract made before the bonds were executed has the words “ to carry interest from date ” interlined, it required no expert to detect the fact that this provision was interlined, when this suit was instituted, to recover the interest on these bonds between the date of their execution and the date of their maturity — nine years after the principal had been paid and disbursed in the circuit coui’t in the suit of Dobbin v. Ware, in which these parties were all before the court, and from *212wbicb no appeal was taken. The effect of the trust-deed did not require the construction of an expert. This case does not, and did not, in my opinion, turn upon any discovery of the expert, although one was employed to examine the altered contract, or the interlined contract.
In my opinion the decision of the circuit court of Clarke county is plainly right.
The decree was as follows :
This day came again the parties by their counsel, and the court having maturely considered the transcript of the record of the decree aforesaid, and the arguments of counsel, is of opinion, for reasons stated in writing and filed with the record, that said decree of the circuit court of Clarke county, rendered on the 24th day of May, 1884. dismissing the complainant’s bill with costs to the defendants, and ordering the special commissioner appointed by said court, in the case pending therein of George W. Dobbin v. J. W. Ware, to execute a release of the deed of trust on the land referred to in the proceedings in the cause, executed by B. F. Starkey on the 10th day of September, 1873, to S. S. Neill, fa’ustee, is wholly erroneous. Wherefore it is considered that the said decree be reversed and annulled, and that the appellant recover of the-appellees his costs by him expended in the prosecution of his-appeal aforesaid here; and the cause is remanded to said circuit court, to be further proceeded in to final decree, in accordance with said reasons in wilting, filed as aforesaid. Which is-ordered to be certified by the clerk of this court at Richmond to the clerk thereof at Staunton, and by the latter certified to the said circuit court of Clarke county.
DECREE REVERSEB.